ZEHMER, Judge.
The employer and carrier appeal the deputy commissioner’s order awarding wage-loss benefits from December 1, 1980, to September 1, 1981. With the single exception noted below, we find the order is supported by competent and substantial evidence.
The order allows wage-loss benefits commencing December 1, 1980. The claim alleged benefits were due commencing December 14. The undisputed evidence shows that claimant was employed until December 18. The order is hereby modified to commence benefits on December 18. Ordinarily, we would not correct this discrepancy on appeal because it could have, and indeed should have, been brought to the attention of the deputy within the thirty-day statutory period before becoming final. E.g., Juma Construction v. Villaneuva, 437 So.2d 715 (Fla. 1st DCA 1983); Sunland Hospital v. Garrett, 415 So.2d 783 (Fla. 1st DCA 1982); § 440.25(4)(a), Fla.Stat. (1981). We do so only because claimant concedes this error.
The only error demonstrated by appellants should have been presented to the deputy for correction. The other contentions of appellants are so lacking in merit as to render this appeal frivolous. A fee in the amount of $2,000 is allowed for the services of claimant’s attorney.
The appealed order, as modified, is AFFIRMED.
SMITH and JOANOS, JJ., concur.